Citation Nr: 1227353	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to waiver of recovery of an overpayment of compensation in the calculated amount of $3,990.73. 

Whether the overpayment of compensation in the calculated amount of $3,990.73 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1976 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

When this case was previously before the Board in May 2009, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


REMAND

In the prior Board remand in May 2009, the Board instructed that a determination be made as to whether the Veteran is or was a fugitive felon as defined in 38 C.F.R. § 3.665(n); unless it was determined that the Veteran was not a fugitive felon during the period in question, then he and his representative were to be provided a Statement of the Case on the issue of the validity of the debt and informed of the requirements to perfect an appeal with respect to this issue. 

In response to the remand instructions, interoffice communication shows that a member of the VA Office of Inspector General stated that, "after reviewing the criminal history, it appears as if the warrant was based upon a felony."  Thereafter, the RO issued a Supplemental Statement of the Case (SSOC) in September 2009 in which it decided that, "waiver of overpayment of disability compensation remains denied."  Thus, the RO implicitly determined that the Veteran was a fugitive felon during the period in question; however, contrary to the Board's directive, it failed to issue a Statement of the Case on the issue of the validity of the debt.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should issue a Statement of the Case on the validity issue to the Veteran and his representative and inform the Veteran of the requirements to perfect an appeal with respect to this issue. 

2.  The Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including a complete financial status report, citing all current income, expenses, and assets. 

3.  After the actions requested above have been completed, if the waiver issue has not been rendered moot, it should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


